Title: To Thomas Jefferson from Benjamin Vaughan, 7 May 1789
From: Vaughan, Benjamin
To: Jefferson, Thomas



Dear Sir
London, May 7, 1789.

I have taken the liberty pursuant to the desire of the author and your kind offer (though only a general one) of services, to address to you 400 copies of a French translation of a book on trade, of which I remember to have sent you a copy in English. These copies are to be distributed wherever they may be most useful in France, but especially among the members of the Etats Generaux. They are to be committed to the charge of Mr. Fombelle, Maitre D’Hotel to the Duke of Dorset at Paris; and went from the Blossoms Inn in this city a few days ago by the waggon, and will pass through the  hands of Mr. Dessein at Calais.—I trust you will have the great goodness to forgive this trouble. In case of your absence, Mr. D. Stewart has undertaken the task of distribution. If any expences occur, he or Mr. Fombelle will be ready to discharge them with many thanks on my part; for the books are in sheets.—The author appears very anxious not to be known.
I am sorry to find the report of Privy Council on the American corn insects, so unfavorable. We say, we are in a state of great uncertainty, and will run no risques; a language which parliament will naturally adopt. The difficulty need not however go beyond corn unground, and straw used in packages.—By Lord Daer, I shall have the honor to send you a copy of the report, unless I find you gone to America, (where also I shall send another copy to my brother or Dr. Franklin.)
The report on the slave trade is imensely voluminous; making a large folio, closely printed. Yet nothing final is expected this year; nor in any event will the Lords agree to an immediate total abolition. I cannot but suppose that regulations will ensue however, through the whole concern in its utmost extent, as far as the home and colony legislatures can act.
Dr. Crawford has made some curious experiments respecting cancers, and discovered a medicine which promises not a little in the cure both of cancers and scrophula, which was before unknown in the art.—Dr. Priestley has lately had a new paper read against the Antiphlogistians, and is in a new train of experiments on the same subject, which himself and his Birmingham and many of his London friends hold decisive. His opponents talk very faintly here on the subject, and seem to me to consider it as a dispute with some philosophers at Paris, rather than themselves. I have the honor to be, with great regard and respect, Dear sir, Your obedient & faithful humble servt.,

Benjn. Vaughan

